Parker, J.
I concur in the result, upon the ground that error occurred upon the trial in the exclusion of evidence.
Also, because there is such preponderance of evidence in favor of the defendant as brings this case within the exception from the general rule, that where there is conflict in the evidence upon a fact, the court will not overrule the finding of the jury. Here the evidence for the plaintiff is so slight, and so strong for the defendant, “as to show passion, prejudice or inattention to their duty,” on the part of the jury, which brings the case within the well-recognized exception to the general rule above referred to. Cothran v. Collins, 29 How. 155-170.

Order affinned.